Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, and 19-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clear et al. (U.S. Patent 5,282,281), hereinafter “Clear” in view of Grooms (U.S. Publication 2010/0065131).
In regards to claim 13, Clear discloses a vacuum sewage system (Fig. 9) including: a sump pit (16) for receiving sewage from a source of sewage, a first sensor pipe (42) extending into the sump pit (16); and a sump breather (48), the sump breather (48) including: a housing (127, 126) having a first member (127) and a second member (126); a first port (124) communicating with the interior of the housing (127, 126), the first port (124) extending from the first member (127) of the housing (127, 126); a second sensor pipe (44) extending into the sump pit (16), the second sensor pipe (44) connected to the first port (124, via 46); a diaphragm (128) located in the housing (127, 126), the diaphragm (128) having a first side and a second side.
Clear does not specifically disclose a switch for producing a signal indicating an accumulation of sewage in the sump pit resulting in increased pressure in the first sensor pipe and the second sensor pipe. However, Grooms teaches a sewage system wherein each valve includes a position sensor to signal an operating condition (para. [0014]).

The office notes that the position sensor transmits a signal when the breather (Clear 48) is in the open position. The breather (Clear 48) is in the open position to facilitate the removal of sewage from the pit (16). Accordingly, the signal will be indicated any time the breather (48) is in the open position, including when the breather (48) is open to facilitate removal of “an accumulation of sewage”. Further, the breather (Clear 48) opens in response to increased hydrostatic pressure within sump pit (16) which is communicated via pipe 44 (col. 6, lines 37-45). Pipe 44 and 42 are both subject to the pressure within pit 16. Accordingly, it is the office’s position that the first and second pipe will both be under increased pressure because of accumulation of sewage within the pit. 
In regards to claim 19, Clear discloses a sump pit (16) for receiving sewage from a source of sewage; a sensor pipe (44); a valve pit (52); a valve (40) located in the valve pit (50); a suction pipe (42) having a first end connected to the valve (40) and a second end extending into the sump pit (16); a transport pipe (38) having a first end connected to the valve (40) and a second end extending outside the valve pit (52); a sensor-controller (50) located in the valve pit (52), the sensor-controller (50) selectively opening and closing the valve (40) so as to permit sewage in the sump pit (16) to travel from the sump pit (16), through the suction pipe (42) to the transport pipe (38); wherein the sensor pipe (44) communicates increased pressure in the sensor pipe (44) to the sensor-controller (50) to activate the sensor-controller (50); and a sump breather (48), the sump breather (48) including: a housing (127, 126) having a first member 
Clear does not specifically disclose a switch for producing a signal indicating an increase in pressure on the first side of the diaphragm. However, Grooms teaches a sewage system wherein each valve includes a position sensor to signal an operating condition (para. [0014]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the sump breather of Clear to include a position sensor as taught by Grooms to signal to a user operation of the vacuum system.
The office notes that the position sensor transmits a signal when the breather (Clear 48) is in the open position. The breather (Clear 48) is in the open position to facilitate the removal of sewage from the pit (16). Accordingly, the signal will be indicated any time the breather (48) is in the open position, including when the breather (48) is open to facilitate removal of “an accumulation of sewage”. 
The office notes that the sensor pipe communicates the pressure condition of the sump pit by transitioning the position of the diaphragm.
In regards to claim 20, the sensor pipe (44) communicates increased pressure in the sensor pipe (44) to the sump breather (48) to activate the sump breather (48).
In regards to claim 21, the sensor-controller (50) is activated at a lower pressure than is the sump breather (48) during normal operation of the sensor-controller (50).
In regards to claim 22, the sensor pipe (44) communicates increased pressure in the sensor pipe (44) to the sensor controller (50) to activate the sensor controller (50) and to the sump breather (48) to activate the sump breather (48).
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-27 are allowed.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
As discussed above, it is the office’s position that Clear, as modified, disclose a vacuum sewage system including a first and a second sensor pipe wherein a switch produces a signal indicating an accumulation of sewage in the sump pit resulting in increased pressure in the first sensor pipe and in the second sensor pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753